EXHIBIT B
                                                        MFNT"}
       SEPARATION ACttPEMENT AND GENERAL RELEASE fAHREE

                                                        BY
 CONSULT WITH A LAWYER BEFORE SIGNING THIS AGREEMENT
                                 UP AND WAIVE IMPORT ANT LEGAL
 SIGNING THIS AGREEMENT YOU GIVE
 RIGHTS.

                                                                      ive"! and Siemens
        THIS AGREEMENT is made by and between Anthony Medigo ("Execut
 Medical Solutions USA, Inc. ("Siemens Healthineerg"!

                                                                               consideration,
        Executive and Siemens Healthineers based upon good and valuable mutual
                                                                                to and agree
including the execution by Executive of this AGREEMENT, hereby mutually consent
to the following:

                                                                                    July 1, 2020
1.      Executive has separated from his employment with Siemens Healthineers as of
        (the "Separation Date"!.

                                                                                      a lump sum
2.      No later than 60 days after the Separation Date, Executive shall be paid
                                                                                      plus a lump
        separation benefit of $405,000 (representing twelve (12) months base pay
                                                                                  Term Incentive
        sum bonus equal to Executive's target bonus under the applicable Short
                                                            Healthine ers, less applicabl e federal,
        Plan with respect to fiscal year 2020) from Siemens
        state and local withholding and FICA taxes.

                                                                                    to any other
        Executive acknowledges that, except as set forth herein, he is not entitled
                                                                                       affiliate of
        separation benefit or other compensation from Siemens Healthineers or from any
        Siemens Healthineers.


3.     (a) At the same time that other bonuses are paid to other similarly situated employees
       under the applicable Short Term Incentive Plan with respect to fiscal year 2020, but in no
       event later than December 18, 2020, Executive shall be paid a bonus with respect to fiscal
       year 2020, in accordance with the terms and conditions of the Short Term Incentive Plan,
       that is equal to the bonus Executive would have received under such Plan if he had
       remained employed during the entire fiscal year 2020 with Siemens Healthineers,
       prorated based on the number of days during the fiscal year 2020 period that elapse
       through the Executive's Separation Date, subject to any elections Executive may have
       made under the Siemens Medical Solutions USA, Inc. Deferred Compensation Plan.

       (b) Except as provided in this Section 3 of this AGREEMENT, Executive acknowledges
       that he shall not be entitled to receive any other payments from any incentive plan of
       Siemens Healthineers or of any affiliate of Siemens Healthineers. Any payments made to
       Executive under any Short-Term Incentive Plan of Siemens Healthineers will be less any
       applicable federal, state and local withholding and FICA taxes.

4.     If Executive elects COBRA coverage, for the 12 month period following the Separatio     n
       Date, Siemens Healthineers will pay for the cost of health coverage for the Executive and
       his covered dependents under plans sponsored by Siemens Healthineers pursuant to the
       provisions of the federal Consolidated Omnibus Budget Reconciliation Art of 1985
       ("COBRA"). This period will count towards the 18-month period for which cubka
Confidential
          coverage under the health plans of Siemens Healthineers must be provided to the Executive
                                                                                                 or
          and his covered dependents. Coordination of benefits rules will apply if the Executive
          any of his covered dependents are eligible for Medicare or become eligible during the
          severance period.                                                     '<


    5.    Executive shall be provided with outplacement services for up to one year up to an amount
          not to exceed $6,000.


    6.    Executive shall be paid for any unused 2020 PTO days he has accrued through the
          Separation Date.

                                                                                                   of any
    7.    If Executive holds corporate office, directorship, manager position or official position
          kind with Siemens Healthineers or with any affiliate of Siemens Healthineers on the
                                                                                              his
           Separation Date, he hereby provides (pursuant to this Section 7 of this AGREEMENT)
                                                                                              the
           written resignation from each such office, directorship or position effective on
           Separation Date; provided, however, that Executive recognizes that each such position held
           by Executive will terminate upon Siemens' appointment of a successor to that position.

                                                                                             rs,
     8.    Executive, within 45 days of his termination of employment from Siemens Healthinee
           will (i) submit a completed time and expense report for reimbursement of all outstanding
           business expenses which are reimbursable under the policies of Siemens Healthineers; (ii)
           pay all outstanding monies owed to Siemens Healthineers or a predecessor or an affiliate of
           Siemens Healthineers; and (iii) pay all outstanding charges on credit cards of Siemens
           Healthineers or of its predecessor for unauthorized personal expenses. By execution of this
           AGREEMENT, Executive authorizes Siemens Healthineers to withhold any and all
           payments which would otherwise be due under the provisions of this AGREEMENT unless
           and until all such requirements are met. In the event Executive does not satisfy these
            requirements within die 45 day period, by executing this AGREEMENT, Executive
            authorizes Siemens Healthineers to deduct all outstanding corporate credit card charges, any
            other monies owed to Siemens Healthineers or to a predecessor or affiliate of Siemens
            Healthineers, and/or the value of any unretumed property of Siemens Healthineers or of a
            predecessor or affiliate of Siemens Healthineers in the Executive's possession from any
            payments due under this AGREEMENT.                     '



         9. In accordance with the terms and conditions of the Siemens AG Stock Award Plan and
            the Siemens Healthineers Stock Programs, upon his Separation Date, upon his Separation
            Date, Executive shall forfeit any unvested Stock Awards.

            Executive will retain any shares purchased by him or to his account through the Siemens
I           Group Share Matching Plan and the Siemens Healthineers Group Share Matching Plan
            (collectively the "SMP") and any vested matching shares he may have under the SMP.
            Executive will receive a pro-rata cash out of any of his unvested matching shares under
            the SMP in accordance with the terms and conditions of the SMP.

          10. Executive agrees that, upon Siemens Healthineers' performance hereunder, and other than
              the payments and benefits provided under this AGREEMENT, neither Siemens
              Healthineers, nor any affiliate of Siemens Healthineers, shall have any obligation to
                                         Confidential       - 2   -




                                                                              SlPMllll
   Executive for any other money or benefits, including, but not limited to, salary, benefits,
   bonus, short or long term incentive compensation, stock options, stock awards, matching
   shares, vacation, paid time off, relocation, severance, pension, medical, life or other
   insurance. Notwithstanding the immediately preceding sentence, nothing in this Agreement
   shall affect the rights of Executive to benefits he would otherwise have in the absence of this
   Agreement under the Siemens Medical Solutions USA, Inc. Pension Plan, the Siemens
   Medical Solutions USA, Inc. Savings Plan, and the Siemens Medical Solutions USA, Inc.
   Deferred Compensation Plan.

1 1 . Executive acknowledges that he has no known workplace injury and has not sustained any
      known occupational disease or condition. Executive also acknowledges that Executive has
   not been retaliated against for reporting any allegations, if any, of wrongdoing by Siemens
   Healthineers or by its predecessors or affiliates or by any of their respective officers or
   directors, including, but not limited to, any allegations of corporate fraud.

12. Executive acknowledges and agrees that payments and benefits set forth in this
   AGREEMENT fully satisfy any claims for payments or benefits Executive may have, and
   any obligations Siemens Healthineers or its predecessors or any of its affiliates may have
   under any employment, severance or retention agreement or arrangement between the
   Executive and Siemens Healthineers, or any predecessor of Siemens Healthineers, or with
   any affiliate of Siemens Healthineers or with any predecessor of any affiliate of Siemens
   Healthineers. Executive agrees and acknowledges that he has not previously asserted a sex
   harassment or sexual abuse claim against Siemens Healthineers or any of the Released
   Parties (as defined below) and that Executive does not have a currently pending sex
   harassment or abuse claim against Siemens Healthineers or any of the Released
   Parties. Accordingly, Executive and Siemens Healthineers acknowledge that this release is
   not in settlement of a previously asserted or currently pending sex harassment claim.

1 3. No later than the Separation Date, Executive shall promptly return to Siemens Healthineers
     all properly of Siemens Healthineers or of any predecessors or affiliates of Siemens
    Healthineers that Executive knows is in his possession or custody or under his control.
    Executive further agrees that he shall not copy or cause to be copied, print out or cause to be
    printed out any software, programs, documents or other materials or confidential or
    proprietary information originating with or belonging to Siemens Healthineers or to any
    predecessor or affiliate of Siemens Healthineers. For purposes of this Section, "property"
    includes, but is not limited to, any Siemens Healthineers credit cards, any Siemens
    Healthineers employee identification cards, all records, papers, notebooks, plans (including
    strategic plans), formulas, reports, devices, mechanisms, files, lists (including computer
    generated lists), drawings, documents, equipment, inventions, discoveries, products,
    software, programs, designs, methods, applications, integration plans or processes (including
    all copies thereof) relating to the business of Siemens Healthineers or of any predecessor or
    affiliate of Siemens Healthineers.

14. Executive acknowledges that he remains bound by any agreements he may have signed
    during his employment, including but not limited to any non-solicitation, confidentiality or

15. patent and secrecy agreements, including but not limited to the November 13, 2018 senior
    Manager Restrictive Covenants, Confidentiality and Intellectual Property Assignment
    Agreement
                                 Confidential         -   3
                                                                                                     authorizes Siem




16. This AGREEMENT sets forth the entire agreement between the parties and supersedes any
    and all prior agreements or understanding between the parties; however, nothing in this
   AGREEMENT shall be deemed to in any way modify, alter, amend, or reduce the
   obligations of Executive under any confidentiality, non-compete or non-solicitation, or
   intellectual property rights provision that is contained in any agreement he has signed with
   Siemens Healthineers or with any predecessor or affiliate of Siemens Healthineers or any
   policy of Siemens Healthineers or any of its affiliates that he was subject to as ofthe date
   immediately prior to the Separation Date.

17. Executive understands that Siemens Healthineers will not be required to provide any
    payments or benefits set forth in Sections 2 through 5 of this AGREEMENT, until this
   AGREEMENT becomes effective as set forth in Section 26 of this AGREEMENT.
   Executive agrees and understands the payments and benefits provided in Sections 2 through
   5 of this AGREEMENT are good and valuable consideration, and that the receipt of such
   payments and benefits is expressly contingent upon Executive's continued compliance with
   the terms ofthis AGREEMENT.

18. In consideration for the promises and payments as set forth in this AGREEMENT, to which
    Executive is not otherwise entitled, Executive, on behalf of himself and his legal
    representatives, heirs and assigns, fully and forever releases and discharges, and promises
    not to sue, institute or maintain legal or administrative proceedings against Siemens                              !
    Healthineers, or any of its directors, employees, former employees, officers, representatives,
    agents, shareholders, insurers, related entities, partners, affiliates, parents (direct or indirect),
    subsidiaries (direct or indirect), and divisions, and all of their respective predecessors,                        s
    successors, assigns, and each of their respective directors, employees and former employees,
    officers, representatives, agents, attorneys and shareholders and their respective benefit
    plans, whether as individuals or in their official capacity; and their respective heirs and
    personal representatives (hereinafter collectively referred to as "Released Parties"'), with
    respect to any and all claims, actions and charges of every kind, nature and description,
    whenever they arose or arise, whether known or unknown, which may by law be waived,
    including, but not limited to, any claim related to his hiring, employment, terms and
    conditions of employment, notice of separation or the separation thereof, as well as any
    application for reemployment with the Company that Executive has submitted, prior to the
    effective date of this AGREEMENT.



    The waiver and release of claims contained herein includes any and all claims or causes
    of action under federal, state or local laws, and specifically includes, but is not limited to,
    Title Vn of the Civil Rights Act of 1964 (42 U.S.C. § 2000 et seq.), as amended; 42 USC
    § 1981 and § 1983; the Alaska Human Rights Act, the Alabama Age Discrimination in
    Employment Act, the Arkansas Civil Rights Act of 1993, the Unruh Civil Rights Act, the
    California Fair Employment and Housing Act, the California Family Rights Act, the
    Colorado Anti-Discrimination Act, the Connecticut Fair Employment Practices Act, the
    California Worker Adjustment and Retraining Notification Act, the Connecticut Code of                                  S

    Fair Practices, the Delaware Equal Accommodations Law, the Florida Civil Rights Act,
     the Georgia Fair Employment Practices Act, the Georgia Equal Employment for Persons
     with Disabilities Code, the Idaho Human Rights Commission Act, the Illinois Human
     Rights Act, the Illinois Whistleblower Act, the Indiana Civil Rights Laws, the Kansas Act

                                   Confidential             4
                                                                                    the
Against Discrimination, the Kansas Age Discrimination in Employment Act,
Louisiana Employment Discrimination Law, Chapter 151B of the Massachusetts General
Laws, the Annotated Code of Maryland, the Elliot-Larsen Civil Rights Act, the Michigan
                                                                                  Law,
Persons with Disabilities Civil Rights Act, the Michigan Whistleblower Protection
                                                                                   Fair
the Minnesota Human Rights Act, the Missouri Human Rights Act, the Nebraska
Employment Practice Act, Nebraska Revised Statute, Section 20-148, the New Jersey
                                                                             Act, the
Law against Discrimination, the New Jersey Conscientious Employee Protection                     !
                                                                           the North
New York Human Rights Law, the New York Whistleblower Protection Law,
Carolina Retaliatory Employment Discrimination Act, the Ohio Laws Against
                                                                            ower
Discrimination, the Ohio Fair Employment Practices Act, the Ohio Whistlebl
                                                                              ent
Protection Law, the Oklahoma Anti-Discrimination Act, the Oregon Fair Employm
                                                                              Human
Practices Act, the Pennsylvania Human Relations Act, the South Dakota
                                          Act, the Tennessee Handicap Act, the Texas
Relations Act, the Tennessee Human Rights
                                                                                  the
Commission on Human Rights Act, the Utah Antidiscrimination Act of 1965,
                                                                                 Fair
Virginia Human Rights Act, the Washington State Civil Rights Act, the Wisconsin
Employment Law, the Wisconsin Fair Housing Law, the West Virginia Human Rights
                                                                                 (the
Act; the Equal Pay Act of 1963; the Americans with Disabilities Act, as amended                      I
                                                                 n Nondiscr imination
"ADA"); the Sarbanes-Oxley Act of 2002; the Genetic Informatio
                                                                    except to the
Act; the Employee Retirement Income Security Act of 1974 ("ERISA"),
extent of currently vested benefits under any ERISA plan and benefits provided
                                                                                    on
specifically herein; the Occupational Safety and Health Act ("OSHA"); the Immigrati
                                                                                on Act
Reform and Control Act of 1986; the Worker Adjustment and Retraining Notificati
                                                                              Act
of 1989 ("WARN""): the Uniformed Services Employment and Reemployment Rights
                                                                          1993, as
("USERRA"); the Fair Labor Standards Act; the Family Medical Leave Act of
 amended ("FMLA"); the Rehabilitation Act of 1973; any right or claim alleging violation
 of any other federal, state, county, city, or local law, statute, constitution, ordinance or            |
 regulation including, but not limited to those laws relating to discrimination on the basis
                                                                                                         i
 of a protected criteria such as sex, race, color, national origin, ancestry, religion, sexual
 orientation, genetic information, physical or mental disability, medical condition, marital
 status, gender identity, pregnancy, gender expression, military or veteran status, claims
 relating to pension rights or payment of wages or compensation, including but not limited
 to, claims under any state or local wage payment laws, claims for front pay, back pay,
 overtime, premium pay, unpaid wages, minimum wages, paid time off, bonuses,
 commissions, unpaid expenses, vacation or paid time off, sick pay, liquidated damages,                  1
 and punitive damages, restitution, reimbursement, interest, civil or statutory penalties, of
 any nature and description, and any other claims or damages arising under any other
 common law theory or any federal, state or local ordinance, or under any other theory of
  law or contract, including but not limited to breach ofcontract, fraud, invasion ofprivacy,
  whistleblower, retaliation, wrongful termination or intentional infliction of emotional or
  mental distress, libel or slander.

  Executive represents and warrants that he currently has no pending or contemplated claim
  or charge against the Company or any of the Released Parties in any forum. Executive is
  free to file a charge with or participate in an investigation by a government administrative
  agency enforcing civil rights or other laws, such as the Equal Employment Opportunity
  Commission; however, Executive is herein waiving his rights to receive any individual
  relief including monetary damages, resulting from such charge, investigation, or lawsuit
  If at the time Executive is presented with this AGREEMENT he has already filed a
                                Confidential -       5



                                                                           w        —
                                                                                                             i


          charge or claim against the Company or Released Parties, Executive must file an
          amendment to such claim or charge to delete any request for individual relief, including
          monetary damages, in order to be entitled to receive and/or retain the benefits
                                                                                          of and             !
                                                                                                             i
          under this AGREEMENT.


          Without in any way limiting the generality of the foregoing, this AGREEMENT                        i
          constitutes a full release and waiver of any and all civil monetary claims Executive had or
          has individually or on behalf of the United States under the False Claims Act, 31 U.S.C.               :


          §§ 3729-3733 or on behalf of any State under any State False Claims Act, including (i)
          any claim under 31 U.S.C. § 3730(h) or analogous State False Claims Act provision
                                                                                                   for
          resulting from any alleged wrongful termination or retaliation and (b) any claim
                                                                                                  Act
          attorneys1 fees and costs under 31 U.S.C. § 3730(d) or analogous State False Claims
          provision. Executive represents   and warrants that  he has disclosed in writing to Siemens
          Healthineers all the alleged bases for any actual or potential claim under the False Claims
                                                                                            that
          Act, 31 U.S.C. §§ 3729-3733 or under any State False Claims Act. Executive agrees
                                                                                                 to
          the breach of the foregoing covenant shall result in Executive's forfeiture and return
          Siemens Healthineers the full gross amount of all monetary consideration to Executive
          under this AGREEMENT.

                                                                                                       the
           If Executive breaches the "covenant not to sue" contained in this AGREEMENT, and                          |


           action is found to be barred in whole or in part by this AGREEMENT, then Executive
           agrees to pay the attorneys' fees and costs, or the proportions thereof incurred by applicable
                                                                                                      this
           Released Party in defending against those claims that are found to be barred by
                                      in  this Section  shall  preclude Executive   from  challenging  the
           AGREEMENT. Nothing
           validity of the release in this ' AGREEMENT under the requirements of the Age
           Discrimination in Employment Act and Executive shall not be responsible for reimbursing
           the attorneys' fees and costs of the Released Parties in connection with such a challenge to
           the validity of the release. However, Executive acknowledges that the release in this
           AGREEMENT applies to every claim Executive has under the Age Discrimination in
           Employment Act, and that, unless the release is held to be invalid, all of Executive's claims
           under that Act shall be extinguished.

    17.     In exchange for the payments and benefits set forth in Sections 2 through 5 of the
            AGREEMENT, Executive also promises to make himself reasonably available to Siemens
                                                                                                                         J
            Healthineers and affiliates of Siemens Healthineers during times which are mutually
            convenient and which do not unreasonably interfere with other employment to assist                           !
             Siemens Healthineers and affiliates of Siemens Healthineers regarding any current or future
             litigation, investigation, mediation and/or arbitration of matters or claims of which
             Executive may have factual knowledge. In this regard, Executive agrees to provide full
             information to Siemens Healthineers or an affiliate of Siemens Healthineers, assist in and
            provide information for responses to pleadings and discovery, and assist in, timely,                         -


            cooperatively and thoroughly preparing for and providing testimony at any depositions,
            trials or at any other proceeding, whether requested by Siemens Healthineers, or an affiliate
            of Siemens Healthineers or subpoenaed by another parly. Siemens Healthineers will
             reimburse Executive for any reasonable expenses and direct losses of income (other than
             any commission-based income) he actually incurs in connection with making himself
             available to assist Siemens Healthineers or an affiliate of Siemens Healthineers, such as
             reasonable travel, hotel and meal expenses.
                                         Confidential        -   6   -



i
                                                                                                             s
18.   Executive and Siemens Healthineers shall strictly maintain the confidentiality of the terms
      of this AGREEMENT and the negotiations leading to it, and Executive shall not disclose
      any information relating thereto to any individual other than his immediate family members,
      counsel and tax advisor (in each case only with their commitment that they will not disclose
      any information to anyone), except to the extent that such disclosure is in connection with a          :
      dispute between the parties hereto or such disclosure is required by law.

19.   The payments and benefits as set forth in this AGREEMENT in exchange for a release shall
      not in any way be considered an admission of any liability on the part of any party to this
      AGREEMENT.

20.   Executive shall not disparage any Released Party (as defined in Section 1 6).


21.   Any and all disputes, complaints, controversies, claims and grievances (excluding those
      specifically excepted herein) arising under, out of, in connection with, or in any manner
      related to this AGREEMENT or the relation of the parties hereunder shall be submitted to
                                                                                                                 !
      final and binding arbitration to be conducted by the American Arbitration Association by a
      single arbitrator under its rules as applicable to the arbitration of employment disputes.
      Arbitration proceedings hereunder may be commenced by written notice from either party
      hereto to the other party. Such proceedings and evidence shall be confidential. The arbitrator             :
      shall have the power and the authority to make such decisions and awards as the arbitrator
      shall deem appropriate, including granting compensatory damages, and costs to the                          1
      prevailing party (including fees of the arbitrator, but excluding attorneys' fees, punitive,                   I
      exemplary, and consequential or special damages), and granting or issuance of such
      mandatory directions, prohibitions, orders, restraints and other injunctions (other than any of
      the foregoing that would reestablish the employment relationship formerly existing between                     I
      Executive and Siemens) that the arbitrator may deem necessary or advisable directed to or
      against any of the parties, including a direction or order requiring specific performance of
      any covenant, agreement or provision of this AGREEMENT as a result of a breach thereof.
      The cost of such arbitration shall be bome equally by the parties except that each party shall
      bear its own cost of attorneys' fees and expenses. Any decision and award of the arbitrator
       shall be final, binding and conclusive upon all of the parties hereto and said decision and
       award may be entered as a final judgment in any court of competent jurisdiction. It is
       expressly agreed that arbitration as provided herein shall be die exclusive means for
       determination of all matters as above provided and neither ofthe parties hereto shall institute
       any action or proceeding in any court of law or equity, state or federal, other than respecting
       enforcement of the arbitrator's award hereunder. The foregoing sentence shall be a bona fide                      |
       defense in any action or proceeding instituted contrary to this AGREEMENT.
       Notwithstanding the foregoing, nothing contained herein shall prevent or restrain in any                          i
       manner Siemens Healthineers or any affiliate of Siemens Healthineers from instituting an                          i
       action or claim in any court, or such other forum as may be appropriate to enforce the terms
       of any non-compete agreement, employee patent and secrecy agreement (or similar
                                                                                                                         )
       agreement relating to Siemens Healthineers' or a predecessor or an affiliate of Siemens
       Healthineers' confidential or proprietary business information or trade secrets) to protect                       ;
       Siemens Healthineers' or a predecessor or an affiliate of Siemens Healthineers' proprietaiy
       or confidential business information or trade secrets, to enforce or protect Siemens
       Healthineers' or a predecessor or an affiliate of Siemens Healthineers' patent, copyright,
                                    Confidential - 7 -

                                                                                                         I
                                                                                                          i
                                                                  tual property rights or to redress
       trademark, trade name, trade dress rights, other intellec
                                                               the extent this paragraph sets forth
       claims for product disparagement or trade libel. To
                                                           arbitrator different powers than are set
       different procedures, or remedies, or provides the
                                                            iation as applicable to the arbitration of
       forth in the rules of the American Arbitration Assoc
                                                               take precedence and control.
       employment disputes, the terms of this paragraph shall

                                                          made within the State of New York and
22.    This AGREEMENT shall be deemed to have been
                                                                 ance with the laws of the State of
       shall be interpreted and construed and enforced in accord                                              j
                                                            York, without regard to its conflict of
       New York and before the Courts of the State of New
       laws provisions.

                                                                    ! of this AGREEMENT are
23.    (a)     The terms and provisions (collectively ''provisions"
       severable.

                                                           shall be ruled unenforceable or
       (b)     If one or more provisions of this AGREEMENT
                                                                ed and shall be construed so as to
       void, the provisions so affected shall be deemed amend
                                                                maximum lawful extent.
       enable the provisions) to be applied and enforced to the

                                                      not affect the rights and responsibilities
24.     Executive understands that this AGREEMENT may
                                                        ("Commission") to enforce the Age
        of the Equal Employment Opportunity Commission
                                                         used to prevent an employee from
        Discrimination in Employment Act ("ADEA") or be
        filing a charge under the ADEA.

                                                          EMENT on the 30th day of June 2020,
25.     Executive acknowledges that he received this AGRE
                                                                     it, and was given a period of at
        has had an opportunity to consult an attorney before signing
                                                                   parties agree that any changes to
        least forty-five days to consider this AGREEMENT. The
                                                        do not restart the running ofthe 45-day
        this AGREEMENT, whether material or immaterial,
                                                                     EMENT, he has relied only on
        period. Executive acknowledges that in signing this AGRE
                                                               any  other promise made by Siemens
        the promises written in this AGREEMENT and not on
                                                                  the extent that Executive executes
        Healthineers or any affiliate of Siemens Healthineers. To
                                                             period, Executive acknowledges
        this AGREEMENT prior to the expiration of the 45-day
        that was his voluntary act

                                                          EMENT after he signs it This
 26.     Executive has seven (7) days to revoke this AGRE
                                                            until eight (8) days after Siemens
         AGREEMENT will not become effective or enforceable                                 as
                                                                EMENT. Notice of revocation,
         Healthineers has received his signed copy of this AGRE
                                                                         ed in writing to Maria
         well as any other notices under this AGREEMENT, must be deliver
                                                                             Road, Mountain
         Nuphaus, Siemens Healthineers Human Resources, 685 East Middlefield       or timely
                                                                        the 45 days
         View, CA 94043. If Executive does not sign this Agreement with
                                                                           s outlined in this Agreement
         revokes it, he will not be entitled to the payments and benefit

                                                   d orally.
  27. This AGREEMENT may not be modified or change



  SIEMENS MEDICAL SOLUTIONS USA, INC.




                                       Confidential         -   8
                                                                                                   I




By:                                                               7/4 /go                          j
                                                              Date


                                                                                                       !
                                                                                                       !
             >




By:     / 1
                                                                  y/-? j 7 6^d                         \

                                                                                                       I
        \S
                                                              Date



Please write this sentence in the space provided if it is true:


       I have read this SEPARATION AGREEMENT AND GENERAL RELEASE and I
understand all of its terms. I enter into and sign the AGREEMENT knowingly and voluntarily, with
full knowledge of what it means.


  X              C<        -hi. r                           fad CyOvo-nl rr.bk. CbJ
 y                    cU df fir                 "Z^X- (Mo &uj          ~JL
 Ic/biVwf^            I/Ok//fffro iy. , L           /^Qft(J  0^~~ Jjlyd, ' 'j


                                      iony Medigo                                Dai




                                                                                        l) flzo
                                                                                         claX,
                                ^ Ho, ihrsStA




                                       Confidential - 9 -
